Citation Nr: 0009008	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-19 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for postoperative uterine 
fibroids and endometriosis, status-post total abdominal 
hysterectomy.



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from March 1984 to March 1988.

This appeal arises from the March 1997 rating decision from 
the Winston-Salem, North Carolina Regional Office (RO) that 
denied the veteran's claim for service connection for 
postoperative uterine fibroids and endometriosis, status-post 
total abdominal hysterectomy.  A Notice of Disagreement was 
filed in March 1998 and a Statement of the Case was issued in 
September 1998.  A substantive appeal was filed in November 
1998 with no hearing requested. 


FINDING OF FACT

There is no competent medical evidence linking postoperative 
uterine fibroids and endometriosis, status-post total 
abdominal hysterectomy to the veteran's military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
postoperative uterine fibroids and endometriosis, status-post 
total abdominal hysterectomy is not well grounded.  
38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On a service enlistment examination in March 1984, a history 
of a female disorder was reported.  It was noted that the 
veteran had vaginitis treated in June 1983.  The veteran's 
pelvic examination was clinically evaluated as normal.

In June 1984, the veteran was seen with complaints of 
abdominal pain.  She had a history of similar problems in the 
past.  She reported no menses since February, but had 
intermittent spotting.  She had been on birth control pills 
for six years and she reported that she had always been 
irregular.  On pelvic examination, there was left adnexal 
tenderness.  The assessment included pelvic inflammatory 
disease.  

Later in June 1984, the veteran was seen as improved but 
still uncomfortable.  There was some moderate tenderness of 
both adnexa on pelvic examination.  There were no masses and 
no thickening.  The assessment included pelvic pain of 
unknown etiology.

One day later in June 1984, the veteran was seen with 
complaints of no menses since February 1984.  She had a sharp 
stabbing pain in the lower abdomen, somewhat more to the left 
side.  The pain would wax and wane.  On examination, there 
was tenderness to the mid-pelvic region and left adnexa.  
There were no peritoneal signs.  On pelvic examination, a 
white discharge was seen.  KOH test was positive.  The 
assessment included yeast infection.  

Later in June 1984, the veteran was seen with complaints of 
pelvic pain and she reported she had not had a period since 
February.  She was on birth control pills.  On pelvic 
examination, there was a thick white discharge.  The left 
adnexa was tender.  The assessment included pelvic 
inflammatory disease; the examiner doubted that there was an 
ectopic pregnancy as there was no evidence for this.  

In July 1984, the veteran was seen with complaints of pelvic 
pain and cramping.  She noted a yellowish discharge.  She had 
not had a period for five months.  On examination, the vagina 
was clear, the cervix was benign, the uterus was normal, and 
the adnexa were benign.  The assessments included resolved 
pelvic inflammatory disease but still with pain of unknown 
etiology.  

Later in July 1984, the veteran was seen with complaints of 
pelvic pain for one and one-half months.  She complained of 
increased cramping and discharge.  The veteran reported that 
she spotted some when her menses were due.  She had mid-cycle 
bleeding.  She complained of left lower quadrant pain for two 
months.  On examination, the corpus was normal size, shape, 
and consistency, and there was decreased mobility.  It was 
mildly tender.  The right adnexa was clear.  The left was 
tender and was thickened.  The assessment included abnormal 
menses secondary to birth control pills and left lower 
quadrant pain possibly secondary to endometriosis.  Chronic 
pelvic inflammatory disease was doubted.  A diagnostic 
laparoscopy was to be considered if the left lower quadrant 
pain persisted or thickening persisted. 

In August 1984, the veteran was seen for gynecology 
examination.  She had no further bleeding.  She still had 
left lower quadrant pain that was present all the time.  On 
examination, the corpus had decreased mobility and was normal 
in size, shape, and consistency.  The adnexa was tender on 
the left side and thickened.  The impressions included 
dysfunctional uterine bleeding, resolved; left lower quadrant 
pain; rule out lower gastrointestinal disease; and rule out 
endometriosis.  

In September 1984, the veteran was seen with complaints of 
abdominal pain.  Her last menstrual period was in July.  The 
speculum examination was negative.  The uterus was 
retroverted and fixed in cul de sac.  There was tenderness 
noted in the left lower quadrant.  The assessment included 
chronic pelvic pain.  Later in September, the veteran was 
seen for a diagnostic laparoscopy.  The final diagnoses 
included chronic pelvic pain and pelvic adhesions.  

In October 1984, the veteran was still having the same type 
of pain.  On examination, the abdomen was negative for 
tenderness or masses.  The assessment included probably old 
pelvic inflammatory disease.  

In December 1984, an exploratory laparotomy was performed 
along with lysis of the pelvic lesions.  In January 1985, it 
was reported that no endometriosis had been found.  It was 
noted that the veteran's last menstrual period was in 
December. 

In March 1985, the veteran was seen with palpable tenderness 
of the lower left and right quadrants above the pelvic line.  
She had constant cramping pain.  The assessments included 
rule out urinary tract infection and chronic pelvic pain.  

In October 1985, the veteran was seen for a gynecological 
physical.  On examination, the uterus was retroverted.  The 
adnexa were without masses.  The assessment summary was 
normal pelvic examination.  It was noted that a diagnostic 
laparoscopy had been performed and that cytology was 
negative.

On a periodic examination in November 1986, the veteran 
reported having been treated for a female disorder.  The 
veteran reported two operations because of abdominal pain.  
It was noted that the veteran had a laparotomy for pain 
secondary to adhesions.  On gynecological examination, there 
was a milky discharge.  The uterus was retroverted and was 
normal size, shape, and consistency.  The adnexa had no 
masses.  The assessment was Gardnerella vaginalis.  

On a gynecological examination in August 1987, the uterus was 
retroverted.  The adnexa were without masses.  The 
examination results were considered normal. 

In October 1987, the veteran was seen with complaints of 
vaginal itching for five days.  There was no dysuria or 
discharge.  On examination there was a lesion on the right 
labia majora.  The cervix had mild motion tenderness.  The 
uterus was within normal limits.  There were no masses of the 
adnexa.  In November 1987, the veteran reported that the 
lesion had resolved.  The assessment included vulvar ulcer, 
resolved.  

On a separation examination in January 1988, the veteran 
reported exploratory surgery in 1984 for abdominal pain.  
Adhesions were removed and she had no problems since surgery.  
On a gynecological examination, the veteran reported that her 
menses were regular.  On examination, the adnexa were normal.  
The assessments included normal examination.  

Received in December 1996 were records from Eugene F. 
Russell, III, M.D., dated from July 1996 to September 1996, 
that show that in July 1996, the veteran underwent a 
hysterectomy for menorrhagia and large fibroid pelvic mass.  
It was noted that pathology was that of multiple uterine 
fibroids, proliferative phase endometrium, and squamous 
metaplasia of the cervix.  

Received in December 1996 were records from Lourell E. 
Sutliff, M.D., dated from September 1989 to May 1991, which 
show that in September 1989, the veteran was seen with 
complaints of infertility.  She had regular menses with 
dysmenorrhea for the last two months.  In the past she had an 
exploratory laparotomy with ovarian tissue removal and 
adhesions.  She denied a past history of pelvic inflammatory 
disease.  On examination, there was bilateral tenderness 
without masses of the adnexa.  The impression included 
infertility that probably had a tubal factor.  

In October 1989, the veteran had a hysterosalpingogram.  It 
was noted that the fallopian tubes had a somewhat crumpled up 
or wadded up appearance indicative of adhesions and previous 
scarring but it was not obstructing either tube.  The 
impression was that the fallopian tubes were open bilaterally 
but there was evidence of pelvic adhesions, as noted.  The 
uterine cavity was normal.  

In January 1991, the veteran was seen for a laparoscopy.  The 
postoperative diagnoses included pelvic endometriosis, 
moderate, and multiple uterine myomata. 

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well-grounded claim; that is a claim 
which is plausible.  If she has not presented a well-grounded 
claim, her appeal must fail, and there is no duty to assist 
her further in the development of her claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well-grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well-grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statue or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

The veteran is claiming that her postoperative uterine 
fibroids and endometriosis, status-post total abdominal 
hysterectomy is related to her military service.  The service 
medical records show that the veteran was treated for pelvic 
inflammatory disease, and had pelvic adhesions removed in 
January 1985.  Beginning in October 1985, similar problems 
were noted.  

The evidence in this case reveals that the veteran was first 
diagnosed with pelvic endometriosis and uterine myomata in 
January 1991.  She had a hysterectomy in July 1996 as 
elective surgery for relief of menorrhagia and large fibroid 
pelvic mass.  

The veteran has submitted no competent medical evidence to 
establish a nexus between her postoperative uterine fibroids 
and endometriosis, status-post total abdominal hysterectomy 
and her service.  The only evidence that would support the 
veteran's claim is found in her statements.  However, lay 
evidence is inadequate to establish a medical nexus.  Epps v. 
Gober, 126 F.3d 1464 (1997).  

With regard to the continuity regulations contained in 
38 C.F.R. § 3.303(b), it is noted that medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  See Savage, supra.  As the veteran is 
not competent to testify that her gynecological disabilities 
that led up to a hysterectomy were the same as any condition 
she suffered while in service or continuously since 
separation, § 3.303(b) cannot serve to assist her in the 
submission of a plausible claim.  See Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997).  In summary, although the Board is 
mindful that the threshold for submission of a well-grounded 
claim is rather low, see Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998); White v. Derwinski, 1 Vet. App. 519, 
521 (1991), the veteran' s claim is of the nature that 
requires medical nexus evidence, and without such evidence 
her claim cannot be well grounded.    Absent a well-grounded 
claim, the Board has no duty to assist or decide the case on 
its merits.  

Absent evidence of a plausible claim of entitlement to 
service connection for postoperative uterine fibroids and 
endometriosis, status-post total abdominal hysterectomy, the 
claim must be denied.



ORDER

As a well-grounded claim has not been presented, entitlement 
to service connection for postoperative uterine fibroids and 
endometriosis, status-post total abdominal hysterectomy is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

